SUR PETITION FOR REHEARING
Dec. 27, 1995
The petition for rehearing filed by appel-lees having been submitted to the judges who participated in the decision of this court and to all the other available circuit judges of the circuit in regular active service, and no judge who concurred in the decision having asked for rehearing, and a majority of the circuit judges of the circuit in regular active service not having voted for rehearing by the court in bane, the petition for rehearing is denied. Judge Sarokin would have granted rehearing in bane for the reasons set forth in his dissenting opinion.